Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Claims
The claims 1-20 are allowed.  Specifically, the independent Claims 1, 8 and 15 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1, 8 and15. Though the prior arts teach specifically, Turner at Para. [0147] continues, stating "[t]he thermal coefficient vector, w i,c,n, can be solved synchronously, for example on availability of new information at update period, TS, in units of s, or asynchronously, for example when a norm of energy or temperature estimation error indicates the current solution demonstrates insufficient accuracy." Here, Turner teaches that the decision on when to re-calculate the thermal coefficients (e.g., by again forming and solving a system of linear equations created from the available training data set) could be based on the estimated error for the model being too high. However, there is no teaching or suggestion of modifying a thermal coefficient value based on the estimated error, as recited by claim 1. In contrast, claim 1 recites "modifying, by the controller device, the thermal coefficient data in view of the estimation error." While Turner teaches that the determination of when to recalculate the thermal 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1, 8 and 15:  “determining an estimation error for the reference signal data with respect to the primary signal data associated with the volume; and modifying, the thermal coefficient data in view of the estimation error”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864